MEMORANDUM **
Gyorgy Fodor appeals pro se from the district court’s orders dismissing his action and declaring him a vexatious litigant. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal order, Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th Cir.2004), and review for abuse of discretion the district court’s entry of a vexatious litigant order, De Long v. Hennessey, 912 F.2d 1144, 1146 (9th Cir.1990). We affirm.
Fodor’s sole contention on appeal is that the district court lacked jurisdiction to rule on the defendants’ motions while Fodor’s petition for a writ of mandamus was pending before this court. This contention is without merit. See Ellis v. United States Dist. Court (In re Ellis), 360 F.3d 1022, 1023 (9th Cir.2004) (order) (“in the context of an extraordinary writ such as mandamus, there is no need for us to relinquish our jurisdiction to the district court because it was never deprived of jurisdiction over the underlying case”). Accordingly, the district court properly exercised jurisdiction, and its orders dismissing Fodor’s *632action and declaring him a vexatious litigant are affirmed.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.